Citation Nr: 1038992	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-01 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to his acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty with the Coast Guard from 
September 1972 to September 1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the current appellate claims.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in August 2010.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

For the reasons stated below, the Board finds that further 
development is required with respect to the Veteran's psychiatric 
disorder claim.  Accordingly, this claim is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the issue(s) adjudicated by this 
decision have been completed.

2.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's current 
hypertension was incurred in or otherwise the result of active 
service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in November 2005, which is clearly 
prior to the January 2006 rating decision that is the subject of 
this appeal.  In pertinent part, this letter informed the Veteran 
of what was necessary to substantiate a service connection claim, 
what information and evidence he must submit, what information 
and evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements submitted in 
support of his claims have indicated familiarity with the 
requirements for the benefits sought on appeal.  For example, 
statements submitted by his accredited representative in May and 
September 2009 cited to relevant legal provisions and made 
arguments in reference thereto.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in notice 
was cured by actual knowledge on the part of the appellant that 
certain evidence (i.e., the missing information or evidence 
needed to substantiate the claim) was required and that the 
appellant should have provided it.); see also Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The Board acknowledges that the notice provided to the Veteran 
with respect to his current appellate claims does not appear to 
include information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, for the reasons 
stated below, the Board finds that the preponderance of the 
evidence is against the hypertension claim, and it must be 
denied.  As such, no disability rating and/or effective date is 
to be assigned or even considered for this claim.  Consequently, 
the Board concludes that the Veteran has not been prejudiced by 
this lack of notification regarding the Court's holding in 
Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as noted in the preceding paragraph, the Veteran has 
indicated familiarity with the requirements for the benefits 
sought on appeal.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of the 
evidence needed to substantiate his hypertension claim and the 
avenues through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further duty 
to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied 
regarding his hypertension claim.  The Veteran's service 
treatment records are on file, as are various post-service 
medical records to include from the Social Security 
Administration (SSA).  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, to include at the August 2010 Board hearing.  The Board 
notes that the Veteran contended he received treatment for his 
psychiatric disorder shortly after his separation from service at 
the Vet Center in Dearborn, Michigan.  However, a search for 
records of at this facility was conducted through official 
sources, but no such records were found.  Although the Veteran 
maintains he did have such treatment, and that these records 
"disappeared," he has not indentified any other source for 
which VA may conduct additional search(es) for such records.  
Moreover, he has not indicated that there are any relevant 
findings as to his hypertension claim in these records, nor has 
he otherwise identified the existence of any relevant evidence 
that has not been obtained or requested.  The Board acknowledges 
that no VA medical examination was accord to the Veteran 
regarding his hypertension claim.  Nevertheless, for the reasons 
detailed below, the Board finds that no such development is 
warranted based on the facts of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board also notes with respect to the hypertension claim that 
the term "hypertension" means persistently high arterial blood 
pressure, and by some authorities, the threshold for high blood 
pressure is a reading of 140/90.  See Dorland's Illustrated 
Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is predominantly 
90 or greater, and isolated systolic hypertension means that the 
systolic pressure is predominantly 160 or greater with a 
diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  As such, specific medical testing is 
required to confirm the presence of hypertension, and it is not 
the type of condition which is subject to lay observation without 
this testing.

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 percent 
or more within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Under the VA Schedule for 
Rating Disabilities a 10 percent rating is assigned for 
hypertension where diastolic pressure is predominantly 100 or 
more or systolic pressure is predominantly 160 or more or for an 
individual with a history of diastolic pressure of 100 or more 
who requires continuous medication for control.  38 C.F.R. § 
4.104, Diagnostic Code 7101.



Analysis

In this case, the Board observes that there are no in-service 
findings of hypertension noted in the Veteran's service treatment 
records.  For example, his blood pressure was noted as being 
130/70 (systolic/diastolic) on his September 1972 enlistment 
examination, and 130/68 on his August 1976 release from active 
duty examination.  Moreover, on Reports of Medical History 
completed in conjunction with these examinations he checked the 
box to indicate he had not experienced high or low blood 
pressure.  Further, his blood pressure was found to be 140/70 on 
an October 1977 VA medical examination, and the record otherwise 
indicates he was first diagnosed with hypertension many years 
after his separation from service.

As the Veteran's hypertension was not diagnosed until years after 
service, he is clearly not entitled to a grant of service 
connection pursuant to the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309(a).  Moreover, the Court has indicated that 
the normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.)

In addition, no competent medical opinion is of record which 
relates the Veteran's current hypertension to his active service.  
Moreover, the Board concludes that no development on this matter 
is warranted in this case.  As stated above, the Board has 
already concluded that hypertension requires specific medical 
testing to confirm its existence, and it is not the type of 
condition which is subject to lay observation without this 
testing.  In the absence of evidence of in-service incurrence or 
aggravation of the claimed disability, referral of this case for 
an opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion would 
not be supported by what actually occurred in service.  Simply 
put, there is no relevant complaint or clinical finding for a 
clinician to link the current hypertension to the Veteran's 
military service.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated account 
of a claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative); Bloom v. West, 12 Vet. App. 
185, 187 (1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

The Board acknowledges that the Veteran contended at his August 
2010 hearing that his hypertension was secondary to his 
psychiatric disorder.  Further, the law provides that service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

In this case, the Board has determined that a remand is required 
with respect to the Veteran's claim of service connection for an 
acquired psychiatric disorder.  However, even if service 
connection is established for this disability, the facts of this 
case would not warrant a grant of service connection for 
hypertension on a secondary basis or further development of that 
claim.  The impact one disability has upon another is not 
something subject to lay observation; a lay person can describe 
visible symptomatology, and whether an injury occurred, but 
cannot relate whether one disability caused or permanently 
aggravated another.  Such a relationship is of the type that 
competent medical evidence is required, and nothing in the record 
indicates the Veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical opinion.  
See 38 C.F.R. § 3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Moreover, this finding is supported by the 
recent holding of Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010) in which the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held in the context of a claimant 
contending secondary service connection that the Veteran's own 
conclusory generalized statement that his service illness caused 
his present medical problems was not enough to entitle him to a 
medical examination.  This holding is of particular relevance to 
the instant case as the claimant in Waters contended his diabetes 
mellitus and hypertension were secondary to his in-service 
schizophrenia; i.e., the facts of this case are similar.  If such 
a contention was not sufficient to warrant a medical examination, 
it is clear that it is not sufficient to warrant a grant of 
service connection.

For these reasons, the Board has concluded that the preponderance 
of the evidence is against the Veteran's claim of service 
connection for hypertension.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  Consequently, the benefits sought on appeal with 
respect to this claim must be denied.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).  Further, 38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis is 
not supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.

Initially, the Board observes that the record clearly reflects 
the Veteran currently has an acquired psychiatric disorder, which 
has been variously diagnosed to include adjustment disorder, 
depression, and generalized anxiety disorder.  However, a 
thorough review of the record does not reflect he has ever been 
diagnosed with PTSD.  Therefore, the Board concludes that service 
connection is not warranted for such a disability.

Although the Veteran's claim is predicated as his psychiatric 
disorder being PTSD, in Clemmons v. West, 206 F.3d 1401, 1403 
(Fed. Cir. 2000) the Federal Circuit clarified how the Board 
should analyze claims for PTSD and other acquired psychiatric 
disorders.  As emphasized in Clemmons, though a veteran may only 
seek service connection for PTSD, the veteran's claim "cannot be 
limited only to that diagnosis, but must rather be considered a 
claim for any mental disability that may be reasonably 
encompassed."  Id.  Therefore, the Board will proceed with 
adjudication of this claim as to whether the Veteran's currently 
diagnosed acquired psychiatric disorder warrants a grant of 
service connection.

The Board acknowledges that the Veteran's psychiatric condition 
was clinically evaluated as normal on his August 1976 release 
from active duty examination, and he indicated on the concurrent 
Report of Medical History that he had not experienced depression 
or excessive worry nor nervous trouble of any sort.  Similarly, 
no psychiatric problems were reported at the October 1977 VA 
medical examination, and his nervous system was negative for any 
impairment on competent medical evaluation.  Moreover, the post-
service medical evidence indicates he was not evaluated for 
psychiatric problems until 1986, approximately 10 years after 
service, and that his symptoms were of recent origin.

Despite the foregoing, the Board finds that further development 
is required with respect to the Veteran's psychiatric disorder 
claim.  Unlike his hypertension claim, there is in-service 
evidence of psychiatric treatment.  Specifically, he underwent an 
outpatient psychiatric evaluation in July 1973, at which time it 
was noted he had been seen in the Screening Clinic with 
complaints of neck and back pain, and that the diagnosis had been 
anxiety and stress reaction.  Diagnostic impression from the 
psychiatric consult was adult situational reaction manifested by 
difficulties in adjusting, episodes of anxiety and problems in 
coping with his current duty station.  

The post-service medical records reflect that when the Veteran 
was evaluated in June 1986 for psychiatric problems, he reported 
recent ongoing situational stresses which had partially 
precipitated his underlying major depression; and that most of 
these stresses seem to stem from his job at work and problems 
dealing with supervisors and other bureaucracy associated with 
his job at that time.  Provisional diagnoses were major 
depressive disorder, single episode; and adjustment reaction due 
to multiple situational stressors, with associated anxiety and 
dysphoria, homicidal and suicidal ideation (no serious 
intention); and situational substance abuse (Tylenol #4 and 
Doriden).  Subsequent records from September 1986 note diagnoses 
of adjustment disorder of adult life, primarily depressive 
features; and rule-out emotionally unstable personality.  An 
October 1987 statement reported that the Veteran's disability was 
situational disorder due to feelings related to his employer.  

In short, the circumstances which resulted in the Veteran's in-
service psychiatric consult, and the findings thereof, are 
similar to those of the post-service medical records which 
ultimately resulted in his diagnosed acquired psychiatric 
disorder.  Nevertheless, it is not clear from the evidence of 
record as to whether the in-service findings were the first 
manifestation of his current psychiatric disorder.  Therefore, 
the Board concludes that a remand is required for such an 
examination and opinion.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

The Board also reiterates that the record does not indicate the 
Veteran has received the requisite notice regarding disability 
rating(s) and effective date(s) mandated by the holding of 
Dingess, supra.  Granted, the Board determined that this 
deficiency did not prejudice adjudication of the hypertension 
claim.  Nevertheless, as a remand is already required with 
respect to this claim, the Board concludes that he should be 
provided with such notification.

Accordingly, this case is REMANDED for the following:

1.  The AMC/RO should send the Veteran 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claim on appeal, as outlined 
by the case of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his 
psychiatric disorder since August 2005.  
After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

3.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to determine the 
nature and etiology of his acquired 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that his 
acquired psychiatric disorder was incurred 
in or otherwise the result of active 
service, to include reference to the in-
service psychiatric consult in July 1973.

A complete rationale for any opinion 
expressed should be provided.

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the psychiatric 
disorder claim on appeal in light of any 
additional evidence added to the records 
assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
last SSOC in July 2009, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


